Citation Nr: 1646521	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated at the 50 percent level from August 4, 2010 to March 6, 2014, and rated 70 percent from March 7, 2014 onwards.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.              § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from May 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, including March 2013 rating decision that granted service connection for PTSD and assigned a 50 percent disability rating.  The Veteran thereafter was granted a 70 percent rating effective March 7, 2014.  The appeal continued for further compensation, as permitted by law.  See A.B. v. Brown,           6 Vet. App. 35 (1993). 

By December 2015 Board issuance, an increased rating for PTSD was denied.   That decision also denied increase for diabetes mellitus, and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, by Court approved August 2016 Joint Motion for Partial Remand (Joint Motion), the Board decision on the increased rating for PTSD matter was vacated and returned for further proceedings.  The TDIU claim while inextricably intertwined with the current matter, was later granted by June 2016 RO rating decision and is no longer before the Board.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

By October 2016 response to Board correspondence following the return of this case from the Court, the Veteran requested to have the entire case remanded to            the RO as Agency of Original Jurisdiction (AOJ) to consider evidence provided in connection with the appeal.  Enclosed was the statement of the Veteran with argument on his behalf.     

Accordingly, the case is REMANDED for the following action:

The AOJ is requested to readjudicate the claim on appeal for increased initial evaluation for PTSD in light of all additional evidence received, to particularly include that argument the Veteran offered in support of his claim by October 2016 correspondence.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with another Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




